Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group II, claims 5-8 in the reply filed on July 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



In view of the fact that this application is in condition for allowance except for the presence of claims 1-4, and 9-11 directed to a design or designs nonelected without traverse in the reply filed on July 11, 2022, and without the right to petition such claims have been cancelled.
The application has been amended as follows: 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

CLAIMSClaims 1-4 and 9-11 were cancelled.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Ozawa et al (JP 4302072B) of record.  Ozawa et al teach of identifying microorganisms in culture medium comprising glucose, peptone and cetylpyridinium (quaternary ammonium compound; QAC).  (See Example 1).  However, Ozawa et al do not teach nor fairly suggest identifying microorganisms on culture medium panels comprising a plurality of diverse culture media, wherein no two culture media of the plurality of diverse culture media have the same pH, QAC type, QAC concentration, growth supplement type and growth supplement concentration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. The examiner can normally be reached Mon-Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 4, 2022